Citation Nr: 1420612	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, including service in Vietnam.  He died in September 1987 at age 39.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans'' Appeals (Board) with a complicated procedural history.  The appellant filed a claim for entitlement to service connection for the cause of the Veteran's death in June 1990, and asserted that his death from cancer was a result of Agent Orange exposure in Vietnam. 

The claim was denied in a December 1990 rating decision.  The appellant filed a timely notice of disagreement (NOD) in February 1991.  After new and material evidence was received, the claim was reopened and denied on a direct incurrence basis in November 1991, but a letter sent to the appellant later that month indicated that entitlement to service connection based on Agent Orange exposure was being deferred pending the development of new VA regulations with respect to Agent Orange.

A December 1992 letter to the appellant indicated that the claim was being deferred pending additional revisions to VA regulations.  In November 1994, the RO denied entitlement to service connection for the cause of death due to Agent Orange.  She was never sent a statement of the case (SOC) in response to her timely February 1991 NOD.

The appellant filed another claim for entitlement to service connection for the cause of the Veteran's death in February 2006.  The RO denied this claim in June 2006.  In its rating decision and October 2006 SOC, the RO found that the appellant's claim was an application to reopen her previously denied claim, and denied the application because new and material evidence had not been received since the prior denial.  It was in response to the timely NOD with the February 2006 decision that the RO issued the October 2006 SOC, the first SOC issued in this case.

In an August 2009 decision, the Board determined that the appellant's claim for entitlement to service connection for the cause of death had been pending since it was first filed in June 1990.  The Board adheres to that finding in this decision and considers the June 1990 claim to be before it on this appeal. 

In August 2009, the Board denied the claim for the first time.  The appellant appealed to the Veterans Claims Court.  In October 2010, the Court Clerk granted a Joint Motion for Remand (JMR) to vacate and remand the August 2009 Board decision.  In March 2011, the Board again denied the claim.  In September 2011, the Court granted another JMR.  In March 2012, the Board requested an independent medical opinion as to medical questions relating to the claim.  The requested opinion was received in May 2012, and the Board again denied the claim in a September 2012 decision.  The appellant again appealed to the Court, and in October 2013 the Court granted a JMR to vacate and remand the September 2012 Board decision.  

Subsequent to the October 2013 JMR, the appellant's representative submitted additional evidence in March 2014, for which a waiver of initial RO consideration was provided.  The claim is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to Agent Orange.

2.  The Veteran died in September 1987.  The death certificate indicated that the cause of death was terminal pneumonia due to abdominal carcinomatosis due to carcinoma of the colon.  Other evidence reflects that he died of adenocarcinoma of indeterminate origin.

3.  At the time of the Veteran's death, service connection was not established for any disability.  Pneumonia, abdominal cancer, colon cancer, and adenocarcinoma are not recognized by VA as causally related to exposure to herbicides in Vietnam.

4.  The disorder that resulted in the Veteran's death is directly, not presumptively, related to exposure to Agent Orange during service.  


CONCLUSION OF LAW

A disability that is related to Agent Orange exposure during service contributed substantially and materially to the cause of the Veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Further, where the veteran served continuously for ninety (90) or more days during a period of war, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of his or her termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange. 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service, including, among others, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea), or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 


The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).

In September 2011, the National Academy of Science (NAS) issued Veterans and Agent Orange: Update 2010 (Update 2010).  The notice determined that service connection based on exposure to herbicides in the Republic of Vietnam was not warranted for, among other things, the following: cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses), cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs, cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus), hepatobiliary system (liver, gallbladder and bile ducts), pancreatic, bone and joint cancer, melanoma, non-melanoma skin cancer (basal cell and squamous cell), cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate), urinary bladder cancer, renal cancer (kidney and renal pelvis), cancers of brain and nervous system (including eye), endocrine cancers (including thyroid and thymus), and cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption). 77 Fed. Reg. 47924 (Aug. 10, 2012).

In addition to the presumptive criteria, the appellant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in September 1987.  The death certificate indicated that he died of terminal pneumonia due to or as a consequence of abdominal carcinomatosis due to or as a consequence of carcinoma of the colon.  The appellant has consistently argued that the cancer that contributed substantially and materially to his death was caused by his exposure to Agent Orange while service in Vietnam.

At the time of the Veteran's death, service connection was not established for any disability.  Pneumonia, abdominal cancer, colon cancer, and adenocarcinoma are not recognized by VA as causally related to exposure to herbicides in Vietnam.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the cancer that caused the Veteran's death was directly, not presumptively, related to Agent Orange exposure.  In support of the claim, Dr. P.C. opined in his December 2010 medical report that it was more likely than not that the Veteran's metastatic adenocarcinoma was a direct result of in-service Agent Orange exposure.  He based this conclusion on the following: (i) Veteran's young age (39) at the time of diagnosis, (ii) the aggressive nature of the disease (death within months after diagnosis), and (iii) lack of other significant medical problems, notwithstanding his known family history of various cancers.

Dr. P.C. cited medical literature showing an increased prevalence of gastric cancers in patients exposed to dioxins and herbicides, specifically, a 2005 study of mortality in New Zealand workers exposed to phenoxy herbicides and dioxins.  He also noted a recent review of epidemiologic studies of farm workers and cancer incidence, which found that farm workers had a higher risk of developing gastric cancers than matched cohorts, and quoted from the discussion section of this 2009 study that stated, "Meta-analyses of mortality, or cancer incidence, from surveys among farmers find reasonably consistent excesses for cancers of the lip, stomach, skin, brain, prostate, connective tissue, and lymphatic and hematopoietic system."

In contrast, a May 2012 independent medical examiner (IME) noted that it was highly unlikely that the Veteran had a malignancy strongly associated with herbicide exposure, citing those indicated by VA and NAS as warranting presumptive service connection and the corresponding conclusion that the likely primary sites of the Veteran's malignancy, stomach, colon, rectum, or pancreas did not have a sufficient or suggestive association with herbicide exposure.  He noted that the family history of cancer for the Veteran was only poorly documented in the medical records.  He conceded that the Veteran, at 39 years old, was somewhat young for a diagnosis of colon cancer, which begins to increase in frequency after age 40.  He wrote, "[y]oung age at the time of diagnosis with cancer is often associated with either a genetic predisposition (strong family history of cancer) or unusual environmental exposure."

The IME also noted that the Veteran's mother was diagnosed with colon cancer, which would triple his risk of developing colon cancer.  He also conceded, however, that the family history of cancer was not well documented in the medical records, which indicated that colon cancer was diagnosed in his mother, lung cancer was diagnosed in his father, and a sister and two aunts had "some type of cancer." The IME indicated that it would be helpful to know if the Veteran had any siblings who were diagnosed with colon or rectal cancer. 

Moreover, the IME speculated that if the two aunts were maternal aunts and they had colon cancer those would be highly suggestive of the presence of non-polyposis colorectal cancer (HNPCC) gene mutation.  The IME found, however, that the family history, as given, was minimally helpful.  He therefore concluded, that, although the precise site of origin could not be determined from the clinical data, the likely sites could be determined, and those tumors that commonly produce intraperitoneal carcinomatosis-stomach, colon, rectum and pancreas-were not associated with herbicide exposure.  Thus, although it was not possible to determine why the Veteran was diagnosed with cancer at a young age, and it could not be conclusively ruled out that the tumor was secondary to herbicide exposure, the likelihood that his cancer was due to herbicide exposure was substantially less than 50 percent.

In a July 2012 addendum opinion, Dr. P.C. reviewed the IME opinion and took issue with several of his conclusions.  He challenged the IME's conclusion that lung and upper airway origin could be ruled out based on his experience and that of his colleagues that lung cancer did not present with peritoneal spread by citing a 1987 autopsy study that showed that 12.3 percent of patients with primary adenocarcinoma of the lung were shown to have small bowel metastases. 

He also challenged the IME's conclusion that the presentation was suggestive of intra-abdominal malignancy due to the presence of tumor in the left supra-clavicular node because, while such malignancies preferentially metastasize to the left rather than right supra-clavicular node, review of the medical literature revealed multiple studies showing that patients with primary lung cancer will metastasize about equally between the left and right supra-clavicular nodes.

Dr. P.C. reiterated that the evidence from 1987 did not show a primary tumor in the stomach or proximal duodenum, that the primary tumor was never identified, and concluded that to say that a lung or upper airway origin could be nearly definitively ruled out based on the clinical presentation and pattern of spread was out of step with review of the pertinent medical literature.  Dr. P.C. also noted that there were only a few notations documenting a family history of various cancers, and certainly not enough to establish a strong history of family cancer.

In a February 2014 medical opinion, submitted by the appellant after the most recent October 2013 JMR, Dr. M.K. (oncologist) addressed the medical points at issue, to include a discussion of the likely primary site of the Veteran's cancer and its relationship to his Agent Orange exposure based on the most recent medical literature.  In his review of the Veteran's cause of death, Dr. M.K. stated that there was a strong preponderance of evidence that the primary tumor was of colonic origin.  Dr. M.K. explained that the key pathological characteristics in favor of a colonic primary were positivity of 4 of 17 local nymph nodes, the presence of tumor within the colonic mesenteric endolymphatic system, and the presence of a dominant colonic lesion that caused a stricture.  Mitigating against a colonic primary site was the absence of a mucosal lesion; however, Dr. M.K. stated that had he been treating the Veteran at that time, he would have treated him as if he had colon cancer.  

Dr. M.K. also refuted the IME's conclusion concerning the relationship between the Veteran's likely colon cancer and his exposure to Agent Orange.  With support of pertinent medical literature, Dr. M.K. stated the following:

Considering the long "incubation period" of colon cancer, the initiation of tumorigenesis likely took place during his military service.  Tumorigenic processes in this patient were as likely as not to be aggravated by pesticide exposure.  I believe that it more likely than not that [the Veteran's] cancer was caused or aggravate by military service.  

Dr. M.K.'s conclusion was supported by the findings of updated medical literature showing a statistical link between Agent Orange exposure and increased incidents of colon cancer.  It was also noted that studies of the half-lives of dioxin compounds revealed that such compounds persist in the bloodstream for years after exposure.  The half-lives of most dioxins range from 5 to 10 years, indicating that exposed individuals undergo continuous, residual carcinogenic effects for years or even decades after initial exposure.  His opinion was that this prolonged exposure was consistent with the decades-long natural history of colorectal cancer.  

As a result, Dr. M.K. noted that malignancies might be diagnosed many years after initial exposure, as occurred with the Veteran in this case.  In addition to discussing the medical literature supporting a link between Agent Orange exposure and colorectal cancer, Dr. M.K.'s oncology report also discussed the Veteran's cancer in light of his personal risk factors, stating that there was an "insufficient family history available to make solid inferences as to the presence of a familial cancer syndrome."  

The above evidence reflects that there are conflicting medical opinions of record. The Board finds that each of these opinions, written by experts in the field, is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

Two of these opinions (Dr. P.C. and Dr. M.K.) concluded that the cancer that contributed substantially and materially to the Veteran's death and was more likely of a type that was likely related to his presumed Agent Orange exposure.  The IME report, on the other hand, concluded that the cancer that contributed substantially and materially to the Veteran's death was not likely of a type of cancer related to Agent Orange exposure.  Accordingly, and taking into account the relevant evidence outlined above, and resolving any reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for the cause of the Veteran's death.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the appellant could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



ORDER

Service connection for cause of the Veteran's death is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


